The opinion of the court was delivered by
Mason, J.:
S. J. McCord, after a partial examination of a- farm owned by Albert McConnell, entered into a contract for its purchase, paying $2000 of the agreed price. Later he brought an action to set aside the contract and recover the amount paid, on the ground that he had been misled by false representations regarding the land.' He was denied relief, and appeals.
The plaintiff contends that the judgment is erroneous because it is based on the theory that the misrepresentations on which he relies were not actionable, in view of his opportunity to examine the land. He argues that the examination was not of such a character as to prevent his reliance upon the statements made to him by the owner of the land. We can not regard this question as determinative of the matter because, for anything that the record shows, the court may have found that the defendant made no false representations whatever. No special findings were made, and in sup*787port of the judgment rendered it must be presumed that the court found against the plaintiff on the facts. (Mason v. Harlow, 92 Kan. 1042, 142 Pac. 243.)
The judgment is affirmed.